DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Anne Saturnelli, having Reg. No. 41,290, on 8/31/22. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

2. (Currently Amended) The [[host system]] data storage network of claim 1, wherein the computational processing unit includes at least one of: a graphical processing unit; and a field-programmable gate array.

3. (Currently Amended) The [[host system]] data storage network of claim 1, further comprising:
a peripheral device interconnect, wherein the computational processing unit and the storage system interface are directly connected to the peripheral device interconnect.

4. (Currently Amended) The [[host system]] data storage network of claim 1, wherein the computational processing unit includes a graphical processing unit, and wherein the host system exchanges communications with the storage system interface and the graphical processing unit in accordance with Compute Express Link interconnect technology.

5. (Currently Amended) The [[host system]] data storage network of claim 1, wherein the control component is a server component of a remote virtualization and sharing technology, and wherein the control component communicates with a client component of the remote virtualization and sharing technology that resides on the another host system.

6. (Currently Amended) The [[host system]] data storage network of claim 1, wherein the storage system interface accesses the first data portion in the storage system in accordance with remote direct memory access technology.

7. (Currently Amended) The [[host system]] data storage network of claim 1, wherein the storage system interface retrieves the first data portion from the storage system and sending the data portion to the computational processing unit without temporarily storing the first data portion in a memory buffer before sending the data portion to the computational processing unit.

21.(8) (Currently Amended) The [[host system]] data storage network of claim 1, wherein the storage system interface of the host is configured to directly communicate with the non-volatile random access memory of the storage system without using directors or other compute resources of the storage system.

22.(9) (Currently Amended) The [[host system]] data storage network of Claim 1, wherein the host system, using the direct connection to the internal fabric of the storage system to access data on the non-volatile random access memory of the storage system, bypasses other internal components of the storage system when accessing data of the non- volatile random access memory of the storage system.

23.(10) (Currently Amended) The [[host system]] data storage network of Claim 1, wherein the first data portion is stored in the non- volatile random access memory connected to the internal fabric of the storage system, or stored in a physical storage device of the storage system, wherein the physical storage device is connected to the internal fabric of the storage system.

24.(11) (Currently Amended) The [[host system]] data storage network of Claim 1, wherein the storage system interface of the host system is included as a component physically within the host system and is communicatively coupled between a host operating system of the host system and the internal fabric of the storage system.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 8 and 15 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “the control component of the host system, in response to a request from the another of the plurality of host systems to perform an operation on a first data portion, controlling accessing of the first data portion on the storage system through a storage system interface of the host system, wherein the storage system interface of the host system is physically directly connected, independent of any director on the storage system, over a direct connection to an internal fabric of the storage system to which a non-volatile random access memory is connected, wherein the storage system interface of the host system uses the direct connection to the internal fabric of the storage system to access the first data portion of the non-volatile random access memory over the internal fabric independent of any director of the storage system; and the control component of the host system controlling performing at least part of the operation using the at least a portion of the virtualized computational processing unit of the host system on behalf of the another host system, and wherein the host system is a first standalone system, the another host system is a second standalone system physically separate from the host system, and wherein the storage system is a third standalone system physically separate from each of the host system and the another host system, and wherein the storage system interface of the host system is physically located externally to the storage system.”
Because claims 2-7, 9-14 and 16-24 depend directly or indirectly on independent claims 1, 8 and 15, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181    

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181